DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 09/16/2021 have been entered and fully considered.  Claims 1-13 are pending.  Claims 11-13 are new.  Claims 1 and 5 are amended.  Claims 1-13 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McDonald (Reg. No. 41,533) on 12/15/2021.

The application has been amended as follows: 
Claim 1:	Lines 16-19 have been amended to recite: “a first heat dissipation member disposed on a surface of an upper end of the first bonding part of the connection member and a surface of an upper end of the second bonding part of 
Claim 5:	Lines 12-16 have been amended to recite: “a heat dissipation member attaching process of attaching a first heat dissipation member on a surface of an upper end of the first bonding part and a surface of an upper end of the second bonding part and a second heat dissipation member 
Claim 11 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2011/0039134 A1 (“Kim”) discloses Kim discloses a battery pack 100 (Abstract; Figs. 1A, 1B) comprising a battery cell 110, a battery cell case (including frame case 130, cover 140, and label 150) in which the battery cell is mounted and which comprises a protection assembly accommodation part in an upper end thereof (Fig. 1B), and a protection circuit module 120 connected to positive electrode cell tab 112 and negative electrode cell tab 113 and mounted in the protection assembly accommodation part (Figs. 1B, 2, 3A).  The protection circuit module 120 comprises a positive temperature coefficient (PTC) device 125 including PTC device material 125c having terminals 125a and 125b disposed on both sides thereof.  The protection circuit module 120 further comprises internal terminal 124 and interconnection patterns 121b, 121c bonded to the negative electrode cell tab 113, bonded to terminal 125a, and 
US 2015/0064518 A1 (“Chen”) discloses an over-current protection device includes a PTC element 1 having opposite first and second surfaces; first and second electrode layers attached to the first and second surfaces, respectively; first and second conductive leads 31, 32 respectively attached to the first and second electrode layers 21, 22 and each having an end portion that overlaps the PTC element; and first and second heat-sink layers 41, 42 of a heat dissipating and electrically insulative material attached to and covering the first and second electrode layers 21, 22 and the end portions of the first and second conductive leads 31, 32 (Abstract; Fig. 2).
The prior art, either alone or in combination, does not fairly teach or suggest the battery pack of claim including “a high-temperature cut-off element on which a metal thin plate for bonding is disposed on each of both sides thereof, a plate-shaped conductive connection member comprising a first bonding part bonded to the positive electrode lead part or the negative electrode lead part of the battery cell case, a second bonding part bonded to a first side of the high-temperature cut-off element, and a third bonding part bonded to a second side of the high-temperature cut-off element, the second side being opposite to the first side; and a first heat dissipation member disposed on a surface of an upper end of the first bonding part of the connection member and a surface of an upper end of the second bonding part of the connection member and a second heat dissipation member disposed on a surface of an upper end of the third bonding part of the connection member” or the method of claim 5 including “a lead part connection process of electrically connecting a protection element assembly 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727